Citation Nr: 1452855	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to March 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, reopened the claim for service connection for paranoid schizophrenia and denied service connection for paranoid schizophrenia, on the merits.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in September 2009.

In January 2012, the Board remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  After accomplishing the requested actions (as explained below, to the extent possible), the AMC continued to deny the claim, and returned this matter to the Board for further consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are either duplicative of the documents in the paper claims file, or irrelevant to the issue herein decided.

This matter is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on this claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

As stated, this matter has previously been remanded in January 2012 to afford the Veteran a new VA examination with opinion to address the etiology of his service connection claim for paranoid schizophrenia.  The Veteran was then afforded a VA examination in May 2014.  Unfortunately, for the reason outlined below, the Board finds that the VA examination is insufficient and a further addendum opinion is necessary.

During the January 2012 remand, the Board directed the AOJ to arrange for the Veteran to undergo a VA mental disorders examination to identify Veteran's current mental disorders, and to find out whether any mental disorder was at least as likely as not medically related to service.  The examining physician was also asked to specifically consider a December 1992 service treatment record, which indicated that the Veteran reported feeling something pulling his leg and holding his head down, in addition to post-service treatment records, and Veteran's contentions.

During the May 2014 VA examination, the examiner diagnosed the Veteran with schizophrenia.  The Veteran reported that he heard a voice while in the military, which said "no no please stop."  He also reported seeing a dark figure, holding him down.  The Veteran reported this incident to the chaplain in service.  After a physical examination, which included an interview with the Veteran, the examiner opined that the Veteran's diagnosis of schizophrenia could not be linked to his military service without resorting to mere speculation.  The examiner stated that the reports in the Veteran's service treatment records did not provide enough information to determine whether the Veteran was experiencing psychotic symptoms.  While the event was certainly distressing to the Veteran, the examiner concluded that there was not sufficient follow-up data in his medical records to suggest that what he experienced was related to his subsequent mental health problems which the Veteran has struggled for many years after discharge from the military. 

The Board notes that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

In this case, the May 2014 examiner did not identify with precision the exact facts, the presence of which would permit him to formulate an opinion with regard to the etiology of Veteran's schizophrenia.  In other words, the examiner does not explain what type of data would have been sufficient for him to provide an opinion without resorting to mere speculation.  The examiner also fails to state whether it is the limits of medical knowledge that make it impossible for him to provide an opinion without resort to mere speculation.  For example, the examiner stated that the reports in the Veteran's service treatment records do not provide enough information to determine whether the Veteran was experiencing psychotic symptoms in service.  However, the examiner does not specify the records to which he is referring.  Moreover, the examiner does not explain why the Veteran's hearing of noises and reporting this to the chaplain in service is not an example of a psychosis symptom in service.  Also, the examiner is acknowledging that the Veteran suffered from mental health problems for many years after discharge, but is still saying that there is not sufficient follow up data to suggest that this was related to service.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the deficiencies discussed above, a remand is required to ensure compliance with the Board's prior remand.  See Stegall, 11 Vet. App. at 271.

Hence, the AOJ should obtain from the examiner who conducted the May 2014 examination an addendum opinion to remedy the deficiencies outlined above.  The AOJ should only arrange for the Veteran to undergo another VA examination if the May 2014 examiner is not available, or another examination of the Veteran is deemed medically warranted. 

If another examination is deemed necessary, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the record (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake action to obtain and associate with the record all outstanding, pertinent records. 

The Board notes that treatment records since May 2014 may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding pertinent treatment records since May 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim for service connection, the AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, in its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain outstanding, pertinent private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Jackson VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the record, arrange to obtain an addendum opinion from the May 2014 VA examiner.  The AOJ should only arrange for the Veteran to undergo another VA examination if the May 2014 examiner is not available, or another examination of the Veteran is deemed medically warranted. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion /or examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that there the Veteran's current schizophrenia had its onset during, or is otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider should specifically comment on the Veteran's complaints in service to the chaplain.  The examiner should also take into account the Veteran's and his girlfriend's statements that the Veteran had mental health problems since service.

The Board points out that a more definitive etiology opinion is sought.  However, in the event that the examiner determines that he cannot provide any requested opinion without resorting to mere speculation, the examiner should clearly so state, and explain why, pointing out the evidence necessary to provide an opinion without having to resort to speculation.

Complete, clearly-stated rationale for all conclusions reached which reflects full consideration of all pertinent evidence, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



